This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.


 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 MARIA MOSQUEDA-MATA,

 3          Petitioner-Appellant,

 4 v.                                                                            NO. 35,513

 5 JUAN CARLOS DE HARO,

 6          Respondent-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF CHAVES COUNTY
 8 Kea W. Riggs, District Judge

 9 Sanders, Bruin, Coll & Worley, P.A.
10 Clayton S. Hightower
11 Roswell, NM

12 for Appellant

13 Kraft & Hunter LLP
14 Dustin E. Hunter

15 for Appellee

16                                 MEMORANDUM OPINION

17 VIGIL, Chief Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.


6                                        _______________________________
7                                        MICHAEL E. VIGIL, Chief Judge


8 WE CONCUR:


 9 _________________________________
10 LINDA M. VANZI, Judge


11 _________________________________
12 M. MONICA ZAMORA, Judge




                                           2